United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604


                                        March 29, 2006

                                             Before


                              Hon. RICHARD D. CUDAHY, Circuit Judge

                              Hon. MICHAEL S. KANNE, Circuit Judge

                              Hon. DIANE S. SYKES, Circuit Judge


WANDA RAYMOND,                                               Appeal from the United
         Plaintiff-Appellant,                                States District Court for the
                                                             Northern District of Illinois,
                                                             Eastern Division.
No. 05-1855
                      v.                                     No. 03 C 4509

AMERITECH CORPORATION, d/b/a                                 Ronald A. Guzman,
SBC AMERITECH,                                               Judge.
          Defendant-Appellee.


                                           ORDER

       The opinion issued in the above-entitled case on March 29, 2006, is hereby amended as
follows:

       On the first page, footnote 1, next to the last sentence, “we will continue refer” should be
       amended to read “we will continue to refer”.